15 U.S. 143 (1817)
2 Wheat. 143
The ARIADNE.
Goddard et al. Claimants.
Supreme Court of United States.
February 14, 1817.
*144 Mr. G. Sullivan, for the appellants and claimants, offered to read farther proof, taken under the standing rule of the court, (25th rule, Feb. term, 1816.)
Mr. Woodward, and Mr. C.J. Ingersoll, for the captors.
*147 Mr. Justice WASHINGTON delivered the opinion of the court.
The view of the court is, that this case cannot be distinguished from those already decided. It is alleged that the flour was not actually destined to the use of the enemy; but whether any part of it went to his use or not, is immaterial. It is, indeed, possible that Cadiz might have fallen without the aid of these supplies; and therefore, in fact, Great Britain and her ally may have been relieved, by these supplies, from the pressure of the war in that quarter. The court, however, in the cases alluded to, proceeded on a broader ground: all the judges who concurred in those decisions were of opinion, that the mere sailing under an enemy's license, without regard to the object of the voyage, or the port of destination, constituted, of itself, an act of illegality which subjected the property to confiscation. It was an attempt by one individual of a belligerant country to clothe himself with a neutral character *148 by the license of the other belligerant, and thus to separate himself from the common character of his own country.
Sentence affirmed.